USCA11 Case: 19-13995        Date Filed: 06/04/2021     Page: 1 of 13



                                                                  [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 19-13995
                             ________________________

                     D.C. Docket No. 6:19-cr-0027-RBD-LRH-1



UNITED STATES OF AMERICA,

                                                                      Plaintiff-Appellee,
                                          versus

JAIMI HAWKINS,

                                                                   Defendant-Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                            _______________________

                                     (June 4, 2021)

Before WILLIAM PRYOR, Chief Judge, LUCK, Circuit Judge, and MARKS,*
District Judge.

MARKS, District Judge:




*
 Honorable Emily Coody Marks, Chief United States District Judge for the Middle District of
Alabama, sitting by designation.
           USCA11 Case: 19-13995           Date Filed: 06/04/2021       Page: 2 of 13



       Jaimi Hawkins (“Hawkins”) 1 appeals her conviction for a violation of 18

U.S.C. § 641 through the theft of Supplemental Security Income (SSI) benefits,

which she was awarded on behalf of her disabled son, C.H. At the end of the

government’s case-in-chief Hawkins moved for judgment of acquittal pursuant to

Rule 29 of the Federal Rules of Criminal Procedure. The district court reserved

ruling and ultimately denied her motion for judgment of acquittal. For the reasons

discussed below, we affirm.

                                    I.      BACKGROUND

       In 2019, a federal grand jury indicted Hawkins on charges of theft of

government funds, in violation of 18 U.S.C. § 641 (Count One), and making a false

statement to a federal agency, in violation of 18 U.S.C. § 1001(a)(2) (Count Two).

       In Count One, the indictment charged that Hawkins knowingly embezzled,

stole, purloined, and converted more than $1,000 from the Social Security

Administration (SSA) in SSI benefits. In Count Two, the indictment charged that

Hawkins falsely stated, in a Representative Payee Report that she had submitted to

the SSA, that she spent $15,004 received from the SSA on behalf of C.H. between

October 1, 2012 and June 26, 2014 on “clothing, education, medical and dental




1
 For clarity, the appellant Jaimi Hawkins is referred to in this opinion as Hawkins, while her
ex-husband who is the father of her son, C.H., is referred to as Russell Hawkins.
                                                2
             USCA11 Case: 19-13995         Date Filed: 06/04/2021   Page: 3 of 13



expenses, recreation, or personal items for C.H.,” when she had used some of those

funds for her own personal expenses.2

         At Hawkins’ trial, the government presented testimony from a SSA claims

representative that SSI is a government benefit available to disabled minors who

have limited income and resources. Eligibility for benefits depends on parent

income and “in-kind support and maintenance income,” which includes bills that are

paid by someone else. During the relevant time period, SSI applications were either

completed in person at the SSA office or over the telephone, and they involved an

interview component.          For SSI benefits, the purpose of the application is to

determine “primarily [the applicant’s] living arrangement[s], who they live with,”

and, if the applicant is living with parents, then also his parents’ income. When a

child applies for benefits, the SSA requires a separate Representative Payee

application from the person who will receive benefits on behalf of the child.

         At issue in this case are Hawkins’ claims for SSI benefits on behalf of her

minor son, C.H., from July 2010 until July 2014. The 2010 benefits application

which is the subject of the charges against Hawkins is not, however, the only

application for benefits Hawkins made on C.H.’s behalf. Hawkins’ first application

for benefits for C.H. was denied in May 2006. At the time of the application, C.H.’s

parents—Russell Hawkins and Jaimi Hawkins—were married, although separated,


2
    Hawkins does not appeal her conviction as to Count Two.
                                                3
         USCA11 Case: 19-13995       Date Filed: 06/04/2021   Page: 4 of 13



and had a shared bank account. A retired SSA claims representative, Vincent

Betancourt, testified at trial that Hawkins’ claim on C.H.’s behalf was denied in May

2006 because C.H.’s parents had too much income for C.H. to qualify. The notice

of disapproved claim provided that “[t]he amount of SSI we pay depends on his

living arrangements. His living arrangements are where he lives, with whom he

lives, and how his food and shelter expenses are paid.”

      Hawkins next applied for benefits for C.H. in September 2006. At that point,

she had primary custody of C.H. The application for benefits identifies a Winter

Springs, Florida address.    Louria Morales-Cates of the SSA testified for the

government at trial that the application disclosed that Russell Hawkins paid many of

C.H.’s expenses. Considering that support, the SSA determined that C.H. would be

awarded $155.34 a month in benefits. The letter awarding benefits set out that C.H.

was living “in his parents’ household for August through March 2007” and that the

amount of SSI depends on his living arrangements—“where he lives, with whom he

lives, and how his food and shelter expenses are paid.”

      On November 6, 2008, Russell Hawkins was awarded primary custody of

C.H. That day, he went to the local SSA office to inform the agency of the custody

change. On November 19, he provided information to the SSA for the determination

of C.H.’s continuing eligibility for SSI payments. Through the redetermination

process, the SSA confirmed that C.H. began living with Russell Hawkins at the

                                         4
          USCA11 Case: 19-13995      Date Filed: 06/04/2021    Page: 5 of 13



Sanford, Florida address in November 2008. At trial, Morales-Cates testified that

C.H.’s benefits subsequently were terminated as a result of the redetermination

because of Russell Hawkins’ income. The testimony presented by the government,

however, also established that when Hawkins later was interviewed by the SSA, she

recalled that she knew benefits had stopped in 2008, but she said she did not know

why.

       In 2010, Hawkins applied for SSI benefits for C.H. for the time period relevant

to the charges at issue here, and applied to be the Representative Payee for C.H.

Evidence at trial revealed that in August 2010, Hawkins represented that C.H. lived

at the Winter Springs, Florida address in a household with herself and other minor

children. The form disclosed that Russell Hawkins is Jaimi Hawkins’ ex-husband

and paid $1,500.00 in mortgage payments, but he had not made payments in a few

years and the house was in foreclosure. The form provided notice that the claimant

must report to the SSA if the claimant moved, if someone moved in or out of the

household, and if the amount of help the claimant received from someone goes up

or down, among other things. The form also disclosed that a minor child must ask

his or her parents to report a change in income and if “either” has a change in

residence. In applying for benefits, Hawkins stated to the SSA representative, “I am

his mother. He lives with me. I take care of him.” These remarks were included on

the Representative Payee request form. The claim Representative Payee request

                                          5
         USCA11 Case: 19-13995       Date Filed: 06/04/2021   Page: 6 of 13



form disclosed that Hawkins has a responsibility to inform the SSA when the

claimant’s living arrangements changed. The form also disclosed that the claimant’s

attestation is made under penalty of perjury.

      A September 30, 2010 letter from SSA informed Hawkins that the SSA

awarded C.H. $449.34 a month in benefits. The letter stated that the amount of SSI

depends on his living arrangements: where C.H. lives, with whom he lives, and how

his food and shelter expenses are paid.

      In January 2013, the SSA conducted a redetermination of continuing

eligibility for benefits, during which review, Hawkins represented that as of July

2011 C.H. did not get any help or money from any person not living with him. The

SSA awarded C.H. $710.00 a month in benefits starting January 2013 and provided

backpay from October 2011 to December 2012. In January 2014, his monthly

benefits went up to $721.00.

      In a July 2014 Representative Payee report, Hawkins represented that none of

C.H.’s SSI benefits were spent on food and housing, and that she spent $15,004 on

things such as clothing, education, medical, and dental expenses. Hawkins had,

however, used the SSI benefits to pay for rent and to pay a local college, not for

C.H.’s clothing, education, medical, dental, recreation, and personal items. In a

contemporaneous statement for the redetermination of C.H.’s continuing benefits




                                          6
         USCA11 Case: 19-13995       Date Filed: 06/04/2021    Page: 7 of 13



eligibility, Hawkins reported that Russell Hawkins paid $1,500.00 a month in bills

for C.H. from June 2010 to July 2011 only.

      In 2014, the case was submitted by Morales-Cates to the SSA’s Office of

Inspector General for fraud. (Doc. 110 at 68: 1-9). Morales-Cates testified at trial

that she spoke with Russell Hawkins and determined that Russell Hawkins had

primary custody of C.H. and that C.H. would have been ineligible for benefits due

to Russell Hawkins’ income.

      In October 2014, Hawkins was interviewed by Special Agent Kareen Flax of

the SSA Office of Inspector General. Hawkins told Flax that she recalled that Russell

Hawkins told her to apply for benefits because he knew C.H. would not be eligible

based on Russell Hawkins’ income. Hawkins also told Flax that C.H. “essentially

lived with his father,” but he stayed with her on alternating weekends and on

Tuesdays.

      At trial, the jury was charged that to find Hawkins guilty, it had to find all of

the following facts proved beyond a reasonable doubt: one, the money or property

described in the Indictment belonged to the United States; two, the defendant

embezzled, stole, or knowingly converted the money or property to her own use or

to someone else's use; three, the defendant knowingly and willfully intended to

deprive the United States of the use or benefit of the money or property; and, four,

the money or property had a value greater than $1,000.

                                          7
            USCA11 Case: 19-13995    Date Filed: 06/04/2021   Page: 8 of 13



      In its closing argument, the government argued that Hawkins knew she stole

government funds as evidenced by her lies to the SSA. Specifically, the government

argued that Hawkins lied when she reported that C.H. lived with her and when she

made representations about how much money and support he received from people

outside of her household.

      Hawkins was convicted on both counts and sentenced to concurrent terms of

three years’ probation as to each count. She was also ordered to pay restitution.

                            II.   STANDARD OF REVIEW

      “When a defendant has challenged the sufficiency of the evidence by an

appropriate motion for judgment of acquittal, we review de novo whether there was

sufficient evidence to support a conviction.” United States v. Jimenez, 972 F.3d

1183, 1190 (11th Cir. 2020). “We must determine whether a reasonable jury could

have found the defendant guilty beyond a reasonable doubt.” United States v.

Mercer, 541 F.3d 1070, 1074 (11th Cir. 2008). “In doing so, we view the evidence

in the light most favorable to the government and all reasonable inferences and

credibility choices are made in the government’s favor.” Id. The jury’s verdict

“cannot be overturned if any reasonable construction of the evidence would have

allowed the jury to find the defendant guilty beyond a reasonable doubt.” United

States v. Wilson, 788 F.3d 1298, 1308 (11th Cir. 2015) (quotation and citation

omitted).


                                         8
         USCA11 Case: 19-13995          Date Filed: 06/04/2021   Page: 9 of 13



      Where, as here, the district court reserves ruling on a Rule 29 motion for

judgment of acquittal made at the close of the government’s case, we review “the

sufficiency of the evidence only as it stood at the end of the government’s case.”

United States v. Moore, 504 F.3d 1345, 1348 (11th Cir. 2007).

                                 III.     DISCUSSION

      For Hawkins to be convicted of theft of government funds under 18 U.S.C.

641, the government had to prove beyond a reasonable doubt “that (1) the money

described in the indictment belonged to the United States or an agency thereof; (2)

the defendant appropriated the property to [her] own use; and (3) the defendant did

so knowingly with intent to deprive the government of the money.” United States v.

Wilson, 788 F.3d 1298, 1309 (11th Cir. 2015). At issue in this appeal of Hawkins’

conviction as to Count One is the intent element; namely, whether the government

established that Hawkins knowingly stole government funds.

      This Court previously has addressed an issue of sufficiency of the evidence of

intent under 18 U.S.C. § 641. See Moore, 504 F.3d at 1348. In Moore, we held that

the district court erred in denying a Rule 29 motion of acquittal because the

government failed to present evidence of “any knowledge that [the defendants] were

not entitled to keep receiving” government benefits. Id. at 1349. The defense at trial

was “that [the defendants] did not know, because no one ever told them,” that their

eligibility for veterans benefits ended with the death of the veteran’s widow. Id. at


                                            9
         USCA11 Case: 19-13995       Date Filed: 06/04/2021    Page: 10 of 13



1348. We reasoned that because there was no evidence that the agency had notified

the defendants of their ineligibility for benefits, or that they were required to notify

the agency of the mother’s death, the requisite knowledge could not be inferred from

the fact that the defendants knew that they continued to receive benefit payments.

Id. at 1349.

      Hawkins relies on Moore to support her appeal, but that case is distinguishable

and, therefore, not controlling here. There was evidence presented to the jury that

Hawkins affirmatively sought out government benefits with notice that the SSA

makes benefits determinations based on the minor-child’s living arrangements and

parents’ income. Specifically, the 2010 claim form Hawkins submitted to secure

benefits explained that she had reporting responsibilities including reporting changes

in living situations, income received, and help received from others. The form also

discloses that changes in the residence of “either” parent must be disclosed. The

letter awarding benefits also included the same language which was contained in

previous letters from the SSA to Hawkins during her dealings with the agency;

namely, “[t]he amount of SSI we pay depends on his living arrangements. His living

arrangements are where he lives, with whom he lives, and how his food and shelter

expenses are paid.”

      Hawkins argues on appeal that because the SSA did not define what it means

to “live with” one parent in the context of shared custody between parents in more

                                          10
         USCA11 Case: 19-13995      Date Filed: 06/04/2021   Page: 11 of 13



than one household, she lacked notice that her representation that C.H. lived with

her was false. She further argues that the rule of lenity requires this Court to read

“live with” in her favor. Hawkins’ too-restrictive focus on “live with” as the

determining factor for the SSA is misplaced, however, because the evidence at trial

demonstrated that the consideration by the SSA is of the claimant’s “living

arrangements,” which include where he lives, with whom he lives, and how his food

and shelter expenses are paid. Furthermore, in 2010, the SSA informed Hawkins

that there was a reporting requirement to report any changes to the help C.H.

received, notifying Hawkins that Russell Hawkins’ support of C.H. was relevant

information to the SSA.

      The evidence of notice to Hawkins that the SSA’s benefits determination

required a consideration of “living arrangements” both distinguishes this case from

Moore and supports a determination by a reasonable jury beyond a reasonable doubt

that Hawkins knowingly misrepresented C.H.’s living arrangements in order to

obtain benefits. Because Hawkins had notice that when she represented that C.H.

“lived with” her, she also should have disclosed that C.H.’s living arrangements

included Russell Hawkins. Her failure to do so was a failure to fully disclose C.H.’s

living arrangements under any definition of “live with.”

      Additionally, even though Hawkins had notice through the letters granting

and denying benefits that the SSA considered income and support of the child’s

                                         11
         USCA11 Case: 19-13995       Date Filed: 06/04/2021   Page: 12 of 13



parents in deciding the amount of benefits, Hawkins falsely represented that as of

July 2011 C.H. “did not get help or money from any person not living with him or

any agency to pay for food, rent . . .” on her January 12, 2013 form. A reasonable

jury could find that misrepresentation to be evidence that she knowingly stole

benefits. Even if Hawkins believed that C.H. “lived with” her, she knew, but did not

disclose, that C.H. received resources from Russell Hawkins, who she represented

C.H. did not “live with.” Furthermore, a reasonable jury could infer guilty intent

from the evidence that Hawkins’ 2010 misrepresentations resulted in C.H. receiving

$449.34 in benefits, which was substantially more than the $155.34, the amount he

received in 2007 when she had reported that most of C.H.’s support came from

Russell Hawkins. Evidence that the SSA awarded even higher benefits to C.H. after

Hawkins’ January 2013 misrepresentations strengthened the inference a reasonable

jury could make that Hawkins knew she was stealing government funds.

      Finally, although it supported the conviction under Count Two of the

indictment, the evidence presented as to Hawkins’ false statements to the SSA that

she used the benefits for medical expenses, rather than rent, could also be considered

by the jury as evidence of her consciousness of guilt as to Count One. See United

States v. Hughes, 840 F.3d 1368, 1385 (11th Cir. 2016) (holding that a false

statement made pre-trial may be considered as substantive evidence of the

defendant’s guilt).

                                         12
        USCA11 Case: 19-13995      Date Filed: 06/04/2021   Page: 13 of 13



      After viewing the evidence presented at the time of the Rule 29 motion in a

light most favorable to the government, we conclude that a reasonable jury could

find beyond a reasonable doubt that Hawkins knowingly misrepresented C.H.’s

living arrangements, including Russell Hawkins’ support of C.H., in her submissions

to the SSA in order to deprive the government of SSI monetary benefits.

                               IV. CONCLUSION

      We AFFIRM the district court’s denial of Hawkins’ Rule 29 motion for

judgment of acquittal.




                                        13